DETAILED ACTION
Election/Restrictions
Claims 12-14, 16, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 11, 15, 18, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2008/0085119 A1, hereinafter “Ye”) in view of Yang et al. (US 2018/0091229 A1, hereinafter “Yang”).
Claim 1, 3, 4, 18, 19, and 25.  Ye discloses an optical device (400 in Fig. 4A), comprising: an input port (see side view Fig. 4B) configured to provide an input beam of light; 
a first output port (see side view in Fig. 4B) configured to provide a first output beam of light from the optical device; 
a fixed optical filter (403, thin film filter, AKA dielectric mirror – mirror that is coated with usually two different transparent dielectric optical materials) located in an optical path from the input port and to the output port, the optical filter configured to transmit light having a spectral response dependent on an angle with which a beam of light is incident thereupon (Para [0036]); 

However, Ye does not teach a second mirror located in the optical path intermediate to the optical filter and the first output port, the second mirror rotatable in response to a second control signal to direct a beam of light transmitted by the optical filter to the first output port.
Yang teaches a tunable transceiver module comprising an input port (110), a first output port (to the photodetector 150), a thin film filter (130), a first mirror (120) located in the optical path intermediate to the input port, a second mirror (125) located in the optical path intermediate to the optical filter and the first output port, the second mirror rotatable in response to a second control signal to direct a beam of light transmitted by the optical filter to the first output port (provided within the TOSA 240, the laser 244 converts the driving signal of laser driver 242 to a single-wavelength optical data signal and beam splitter 260 allows the output optical signal from the laser 244 to pass through the optical fiber.  See Fig. 4 and Para [0059]).
It would have been obvious to one having ordinary skill in the art to recognize the first and second MEMS mirror would be modifiable to the assembly of Ye at an upstream of the optical assembly.  One would be motivated to employ the second MEMS mirror into the transceiver assembler such that the second MEMS mirror is tuned in synchronization with the first MEMS mirror so that the reflected optical beam is focused onto the same location regardless of the reflection angle of the first MEMS mirror.  This design allows for the transceiver to have small form factor, fast tuning speed, and at low cost to manufacture (Para [0016]).

Regarding claims 11 and 15, Ye teaches a dual fiber (input and output fibers) collimator (lens) that serves to lower the cost of the device (Para [0036]).

Claims 5-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Yang as applied to claim 1 above, and further in view of Dr. Paschotta (https:// rp-photonics.com/optical_filters.html, December 20, 2016, hereinafter “RP Photonics”).
Ye in view of Yang teach the invention of claim 1, however, Ye in view of Yang do not teach the optical filter is a bandpass, long pass, short pass filter, and notch pass filter.
RP Photonics teaches thin film filters is a class of interference filters which can be configured to be a low pass, high pass (AKA long pass) bandpass, and notch pass filters.  Therefore, it would have been obvious to one having ordinary to recognize the implementation of type of filters is design specific wherein the selection of the type of filter only require selection from manufacturer’s catalog such as Artifex Engineering or Visimax Technologies (https://rp-photonics.com/interference_filters.html).
Allowable Subject Matter
Claims 8-10, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record do not teach in combination an optical device, having an input and output port, a fixed optical filter, a first rotatable mirror, a second rotatable mirror, and a third rotatable mirror, as recited in claims 8 and 20.  Claims 9-10 are dependent on objected claim 8 and claim 21 is dependent on objected claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883